Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/884,373 filed on 07/30/2021.
In the instant Amendment, claims 1, 3, 6 - 11 and 13 have been amended. Claims 15 and 16 has been newly added. Claims 2, 4 and 5 has cancelled.  
Claims 1, 3, 6 – 16 have been examined and are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6 – 14 have been considered but are moot because the arguments do not apply to the same combination of references being used in 
The rejection of claim 5, 7 - 9 under 35 U.S.C. 112(b) or 112 (pre-AIA ) second paragraph has been withdrawn in view of Applicants amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6 and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2015/0199566 A1) in view of  Longbotham et al (US 2016/0050345 A1).

Regarding claim 1, Moore discloses: “an image capturing apparatus [see para: 0034; Fig. 9A; FIG. 9A is a view of a smart necklace with a removable tube having a camera] comprising: 
a housing which can be mounted on a user [see abstract: A wearable neck device for providing environmental awareness to a user]; 
[see para: 0077; Although in FIG. 5A the stereo distance 557 is the same for both pairs of stereo cameras 521, in other implementations the stereo distance 557 may be different for each pair of stereo cameras 521. Cameras 522 are placed to the sides of the stereo cameras 521 to increase the FOV] and capable of imaging over a range of 360° [see para: 0061; The onboard processing array 110 receives omni-directional image data representative of a panoramic FOV from the stereo cameras 121 and the cameras 122. And see Wikipedia for definition: In photography, an omnidirectional camera (from "omni", meaning all), also known as 360-degree camera, is a camera having a field of view that covers approximately the entire sphere or at least a full circle in the horizontal plane. Omnidirectional cameras are important in areas where large visual field coverage is needed, such as in panoramic photography and robotics]; [[and]] 
Moore does not explicitly disclose: “a plurality of first illumination devices arranged in the housing and configured to emit a first light so as to correspond to an imaging region captured by the plurality of image capturing units; and 
a plurality of second illumination devices arranged in the housing and configured to emit
a second light having a wavelength that is different from the first light to a part of the imaging region”.
However, Longbotham teaches: “a plurality of first illumination devices arranged in the housing [see Fig: 1 - 4; array of LEDs 108] and configured to emit a first light so as to correspond to an imaging region captured by the plurality of image capturing units [see para: 0007; a housing, a first camera and a second camera, which are each rotatably mounted to the housing]; and 
a plurality of second illumination devices arranged in the housing [see Fig: 1 - 4; array of LEDs 108] and configured to emit a second light [see para: 0045; The video camera sensor modules 104L, 104R can take video images in different lighting conditions and can preferably detect infrared light] having a wavelength that is different from the first light to a part of the imaging region [see para: 0039; Any suitable infrared LEDs 108 can be used. Commercially available high-intensity LEDs can be used. Preferably, the LEDs can have an intensity in the range of 15-500 mW, for example, and can emit light within the wavelengths of 730 nm to 950 nm, for example]
Moore and Longbotham are analogous art because they are from the same field of endeavor of a wearable neck device and a method of operating the wearable neck device are provided for outputting optical character or image recognition information to a user.  The wearable neck device has one or more cameras, and a memory storing optical character recognition processing data.  The processor adjusts the field of view of the one or more cameras to be focused. The processor analyzes the image data within the adjusted field of view using the optical character recognition processing data.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moore to add the teachings of Longbotham as above, in order to have plurality of LED light sources arranged in the housing and emitting first and second lights while capturing images and having a wavelength that is different from the first light source [Longbotham see para: 0007; 0045; 0039, Fig 1 -4].

Claim 2, 4 and 5: Cancelled. 

Regarding claim 6, Moore and Longbotham disclose all the limitation of claim [[5]] 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Moore discloses: “further comprising an input device [see Fig. 5A] [[and]] 
wherein the input device comprises at least one of (a) an input portion that obtains input by a user [see para: 0012; The processor detects an input from the user], (b) a microphone [see para: 0077; A microphone 531 is placed away from the speakers 532], and (c) a motion sensor configured to detect the motion of the user [see para: 0166; For example, detection of a person, living being, and/or a dynamic object may be performed by looking for changes in data detected by the cameras 122 and/or additional sensor 125. Changes in data received from the cameras 122 and/or additional sensor 125 may be identified by first estimating the motion of the smart necklace 100 using the GPS 124, the IMU 123 or techniques such as visual odometry which allow estimation of the motion of a camera by tracking corner or blob features between two camera frames. As such, the smart necklace 100 may identify motion in the surrounding environment of the user which does not correspond to the motion of the smart necklace 100].  

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Regarding claim 12, Moore and Longbotham disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Moore discloses: “wherein the image capturing apparatus is a wearable camera [see Fig. 5A].  

Regarding claim 13, Moore and Nagata disclose all the limitation of claim [[2]] 1 and are analyzed as previously discussed with respect to that claim.
Moore discloses: “wherein the housing has a shape that aligns with the neck of the user [see Fig. 5A], and
Moore does not explicitly disclose: “wherein the plurality of the first illumination devices are disposed on the outer peripheral surface of the housing when the user is mounting the housing”.
However, Longbotham teaches: wherein the plurality of the first illumination [see Fig: 1 - 4; array of LEDs 108] devices are disposed on the outer peripheral surface of the housing when the user is mounting the housing [see para: 0035; FIG. 1 illustrates a user 100 wearing one embodiment of the transparent stereoscopic video display glasses 101. The stereoscopic system of the video display glasses 101 can include a miniature infrared stereoscopic camera device 102 and an infrared illumination system 103 that are mounted on the eyewear. The stereoscopic camera device 102 can be mounted in a center region of the video display glasses 101, e.g., approximately centered on the user's nose, so that the images taken by cameras of the camera device 102 approximate the perspective of the user's normal vision. The infrared illumination system 103 can include a center illumination array 103C that is mounted around the camera device 102, a left-side infrared illumination light bar 103L that is mounted on the video display glasses 101 above the user's left eye, and a right-side infrared illumination light bar 103R that is mounted on the video display glasses 101 above the user's right eye. Each of the illumination arrays 103C, 103L, 103R can include a plurality of high-intensity infrared LED illuminators 108].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Moore to add the teachings of Nagata as above, to further incorporate the teachings of Longbotham to combine with plurality illumination device on the outer peripheral surface of the housing when the user is mounting the housing [Longbotham see para: 0035].

Regarding claim 14, Moore and Longbotham disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Moore discloses: “wherein the housing has a U-shape [see Fig. 5A].  

Regarding claim 15, Moore and Longbotham disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Moore does not explicitly disclose: “wherein each of the plurality of image capturing units and each of the plurality of first illumination devices are alternately arranged”.
However, Longbotham teaches: “wherein each of the plurality of image capturing units and each of the plurality of first illumination devices are alternately arranged [see Fig. 2 – 3; para: 0048].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moore to add the teachings of Longbotham as above, in order to have multiple cameras and each illumination devices are alternately arranged [Longbotham see para: 0048].

Regarding claim 16, Moore and Longbotham disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Moore does not explicitly disclose: “wherein the plurality of second illumination devices are disposed on a front portion of the housing when the user is mounting the housing”.
However, Longbotham teaches: “wherein the plurality of second illumination devices are disposed on a front portion of the housing when the user is mounting the housing [see Fig. 2 – 3; para: 0048].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moore to add the teachings of Longbotham as above, in order to have light sources are disposed on a front portion of the housing when the user is mounting the housing [Longbotham see para: 0048].

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2015/0199566 A1) in view of Longbotham et al (US 2016/0050345 A1) and further in view of Kikawa et al (US 2008/0204655 A1). 

Regarding claim 3, Moore and Longbotham disclose all the limitation of claim [[2]] 1 and are analyzed as previously discussed with respect to that claim.
Moore and Longbotham does not explicitly disclose: “wherein the first light is a wavelength included in a near-infrared wavelength band, [[;]] and 
wherein the second light is a wavelength included in a visible wavelength band”.
However, Kikawa teaches: “wherein the first light is a wavelength included in a near-infrared wavelength band [see para: 0072; the imaging light source 103 emits an illumination light having a wavelength of the near-infrared region included in a range of, for example, about 700-800 nm], [[;]] and 
wherein the second light is a wavelength included in a visible wavelength band [see para: 0072; The observation light source 101 emits an illumination light having a wavelength of the visible region included in a range of, for example, about 400 nm thorough 700 nm].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Moore to add the teachings of Longbotham as above, to further incorporate the teachings of Kikawa to have multiple light sources such as first light is a wavelength included in a near-infrared wavelength and the second light is a wavelength included in a visible wavelength band [Kikawa see para: 0072].


Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2015/0199566 A1) in view of Longbotham et al (US 2016/0050345 A1) and further in view of Lee et al (US 2018/0158460 A1).

Regarding claim 7, Moore and Longbotham disclose all the limitation of claim 6 and are analyzed as previously discussed with respect to that claim.
Moore and Longbotham does not explicitly disclose: “wherein the first illumination device and the second illumination device are controlled based on an operation input on the input device by a user”.
However, Lee teaches: “wherein the first illumination device and the second illumination device are controlled based on an operation input on the input device by a user [see para: 0176; The lamp device 1520 may output various forms of first light based on a user voice command under the control of the processor 601.  A function of first light output from the lamp device 1520 may be different from that of second light output from the bulb 1510.  For example, second light output from the bulb 1510 lights a specific location or a specific portion, but first light output from the lamp device 1520 may intuitionally notify a user of an operation state of the lamp device 1520 based on a voice command].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Moore to add the teachings of Longbotham as above, to further incorporate the teachings of Lee to control light sources based on input from a user [Lee see para: 0176].

Regarding claim 8, Moore and Longbotham disclose all the limitation of claim 6 and are analyzed as previously discussed with respect to that claim.
Moore and Longbotham does not explicitly disclose: “wherein the first illumination device and the second illumination device are controlled based on a sound collected by the microphone”.
However, Lee teaches: “wherein the first illumination device and the second illumination device are controlled based on a sound collected by the microphone [see para: 0176; The lamp device 1520 may output various forms of first light based on a user voice command under the control of the processor 601.  A function of first light output from the lamp device 1520 may be different from that of second light output from the bulb 1510.  For example, second light output from the bulb 1510 lights a specific location or a specific portion, but first light output from the lamp device 1520 may intuitionally notify a user of an operation state of the lamp device 1520 based on a voice command].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Moore to add the teachings of Longbotham as above, to further incorporate the teachings of Lee to control light sources based on a sound collected by the microphone [Lee see para: 0176].

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2015/0199566 A1) in view of Longbotham et al (US 2016/0050345 A1) and further in view of Park et al (US 2017/0118574 A1).

Regarding claim 9, Moore and Longbotham disclose all the limitation of claim 6 and are analyzed as previously discussed with respect to that claim.

Moore and Longbotham does not explicitly disclose: “wherein the irst illumination device and the second illumination device are controlled based on the motion detected by the motion sensor”.
However, Park teaches: “wherein the irst illumination device and the second illumination device are controlled based on the motion detected by the motion sensor [see para: 0154; For example, if the sensor 200-1 acquires information where the sensor 200-1 senses a user motion while the light is turned off, the hub device 30 may transmit a control command to turn on the light 200-2 to the light 200-2].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Moore to add the teachings of Longbotham as above, to further incorporate the teachings of Park to control LED lights based on the motion detected by the motion sensor [Park see para: 0154].

Regarding claim 10, Moore and Longbotham disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
Furthermore, Moore discloses: “wherein a posture of the user is acquired based on a detection result detected by a detection device [see para: 0032; The IMU 123 may be an IMU which may further comprise one or more of an accelerometer, a gyroscope, and/or a magnetometer], and 
wherein at least one of the first illumination device and the second illumination device is controlled based on the posture of the user [see para: 0079; LEDs 735, placed near the bottom of the left paddle 751 and the right paddle 752, provide visual indicators, such as status indicators, and may have different colors or flashing patterns to indicate various statuses].  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ko et al (US 9,853,672 B2).
Nagata et al (US 2020/0322518 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486